                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   JAMIE COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                             9   and Federal Home Loan Mortgage
                                                                 Corporation
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14     BAYVIEW LOAN SERVICING, LLC and               Case No.: 2:17-cv-00452-GMN-CWH
                                                                   FEDERAL HOME LOAN MORTGAGE
                                                            15     CORPORATION,
                                                                                                                 [PROPOSED]    ORDER TO      RELEASE
                                                            16                                                   BOND
                                                                                  Plaintiff,
                                                            17     v.

                                                            18     RYAN P. WILLIAMS; HOLLY J. HARRISON;
                                                                   INDEPENDENCE              HOMEOWNERS
                                                            19     ASSOCIATION;        TERRA        WEST
                                                            20     COLLECTIONS    GROUP,        LLC D/B/A
                                                                   ASSESSMENT MANAGEMENT SERVICES;
                                                            21     SFR INVESTMENTS POOL 1, LLC; DOE
                                                                   INDIVIDUALS I-X, inclusive, and ROE
                                                            22     CORPORATIONS I-X, inclusive,
                                                            23
                                                                                  Defendants.
                                                            24
                                                                 …
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27
                                                                 …
                                                            28
                                                                 …
                                                                                                             1
                                                                 50369316;1
                                                             1                SFR Investments Pool 1, LLC demanded Bayview Loan Servicing, LLC and Federal Home

                                                             2   Loan Mortgage Corporation (Plaintiffs) post a cost bond pursuant to Nev. Rev. Stat. 18.130(1).

                                                             3   (ECF No. 11). The court entered an order directing a $500.00 cash deposit. (ECF No. 22).

                                                             4   The cash deposit was subsequently made by Akerman LLP on behalf of its client. (ECF No. 23).

                                                             5   The purpose of the cost bond is to provide "security for the costs and charges which may be awarded

                                                             6   against [the] plaintiff . . ." Nev. Rev. Stat. 18.130(1). The court granted Plaintiffs' motion to dismiss

                                                             7   without prejudice and ordered that all parties bear their own fees and costs. (ECF No. 53). The court

                                                             8   subsequently entered judgment on all remaining claims and instructed the clerk to close the case.

                                                             9   (ECF Nos. 54). Since no costs may be awarded against Plaintiffs and this matter is now concluded,

                                                            10   the court will refund the $500.00 deposit plus interest to Akerman LLP.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                IT IS SO ORDERED
                      LAS VEGAS, NEVADA 89134




                                                            12                Dated this __
                                                                                         4 day of October, 2019.
AKERMAN LLP




                                                            13

                                                            14                                                         ___________________________________
                                                                                                                       Gloria M. Navarro, District Judge
                                                            15                                                         United States District Court
                                                                 Submitted by:
                                                            16
                                                                 AKERMAN LLP
                                                            17
                                                                 /s/ Jamie K. Combs
                                                            18   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            19   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            20   JAMIE COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            21   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            22
                                                                 Attorneys for Bayview Loan Servicing, LLC and
                                                            23   Federal Home Loan Mortgage Corporation

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50369316;1
